    Case 20-00523      Doc 48  Filed 08/24/20 Entered 08/24/20 14:03:43          Desc Main
                                 Document     Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                            PROCEEDING MEMO AND ORDER

IN RE:                                    )
                                          )   Chapter 7
BENJAMIN W. VANHORN,                      )
                                          )   Bankruptcy No. 20-00523
         Debtor.                          )

Date of Hearing: August 21, 2020

APPEARANCES:

For Debtor: Stuart Hooever
For Parties-In-Interest: Thomas Fiegen for Upper Explorerland Regional Planning Commission

NATURE OF PROCEEDING:                    In Court    X Telephonic

Objection to Debtor’s Claim of Exemptions in Tools (Doc. 25)

IT IS ORDERED THAT:

Creditor Upper Explorerland Regional Planning Commission will be filing a Motion for Summary
Judgment in Adversary No. 20-9036. This Objection to Debtor’s Claim of Exemptions will be set for
hearing at the same time as the Motion for Summary Judgment in the adversary case.

                    August 24, 2020
Dated and Entered ________________________



                                           ____
                                          Thad J. Collins, Bankruptcy Judge
